UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-7019


ADAM WADE OWENS,

                Plaintiff - Appellant,

          v.

DONNIE HARRISON, Sheriff; P. WILLIAMS, Captain; D. MEREDITH,
Lieutenant; A. LUCAS, Sergeant,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:08-ct-03100-FL)


Submitted:   January 20, 2011             Decided:   February 8, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adam Wade Owens, Appellant Pro Se. John Albert Maxfield, COUNTY
ATTORNEY’S OFFICE FOR THE COUNTY OF WAKE, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Adam    Wade   Owens    appeals     the   district     court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                         We

have     reviewed    the   record     and      find    no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.      Owens    v.    Harrison,     No.     5:08-ct-03100-FL        (E.D.N.C.

July 6, 2010).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and   argument      would     not   aid   the   decisional

process.

                                                                          AFFIRMED




                                       2